DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This communication is to response to Application No. 17/165,543 filed on 02/02/2021.

3.  	Claims 1-12 are currently pending and have been examined.  

Information Disclosure Statement
4. 	IDS filed on 02/02/2021 is considered.
                                                          
                            
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claim 6 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 6 recites the limitation of : ”A computer-readable storage medium”, however it is unclear as to what “computer-readable medium” Applicant is referring to.  Applicant is advised to change the limitation of: “computer-readable storage medium” to –the method according to claim 1-.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 15 is re rejected under 35 U.S.C. 112, second paragraph, since claim which purports to be both machine and process is ambiguous and therefore does not particularly point out and distinctly claim subject matter of the invention. Ex parte Lyell, 17 USPQ 2d 1548.

a single claim which purports to be both a product or machine and
a process is ambiguous and is properly rejected under 35 USC 112, second paragraph, for failing to particularly point out and distinctly claim the invention.
Indefiniteness of Claim 11 
The district court found that claim 11 is indefinite under 35 U.S.C. §112, as it attempts to claim both a system and a method for using that system. Section 112, paragraph 2,requires that the claims of a patent “particularly point[] out and distinctly claim[] the subject matter which the applicant regards as his invention.” 35 U.S.C. §112 (2000). A claim is considered indefinite if it does not reasonably apprise those skilled in the art of its
Amgen, Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1217 [18 USPQ2d 1016] (Fed.Cir. 1991).
[ 2 ] Whether a single claim covering both an apparatus and a method of use of that apparatus is invalid is an issue of first impression in this court. The Board of Patent Appeals and Interferences (“Board”) of the PTO, however, has made it clear that reciting both an apparatus and a method of using that apparatus renders a claim indefinite under section 112, paragraph 2. Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990). As the Board noted in Lyell, “the statutory class of invention is important in determining patentability and infringement.” Id. at 1550 (citing In re Kuehl, 475 F.2d 658, 665 [177 USPQ 250] (CCPA 1973); Rubber Co. v. Goodyear, 76 U.S. 788, 796 (1870)). The Board correctly surmised that, as a result of the combination of two separate statutory classes of invention, a manufacturer or seller of the claimed apparatus would not know from the claim whether it might also be liable for contributory infringement because a buyer or user of the apparatus later performs the claimed method of using the apparatus. Id. Thus, such a claim “is not sufficiently precise to provide competitors with an accurate determination of the ‘metes and bounds’ of protection involved” and is “ambiguous and properly rejected” under section 112, paragraph 2. Id. at 1550-51. This rule is well recognized and has been incorporated into Manual of Patent Examination Procedure. §2173.05 (p)(II) (1999) (“A single claim which claims both an apparatus and the method steps of
using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.”); see also Robert C. Faber, Landis on Mechanics of Patent Claim Drafting.
Applicant is also advised to change the dependency of claim 11 to claim 7.

                                                 Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	9.	Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
Claim 6 recites "a computer-readable storage medium.…..". However, the Examiner interprets the limitation detailed above as software per se.  The computer readable storage medium of claim 6 does not define any structural and functional interrelationships with a general purpose for permitting the claimed functions to be realized. In contrast, a statutory claim would define structural and functional interrelationships between data structures or functional parts and 
Applicant is advised to amend the claim 6 follows: -- A non-transitory computer-readable storage medium…---.

Allowable Subject Matter
10. 	Claims 1-5, 7-10 and 12 are in condition for allowance.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PIERRE E ELISCA/Primary Examiner, Art Unit 3715